                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


VetBridge Product Development Subsidiary I      )
(NM-OMP), LLC,                                  )
                                                )
               Plaintiff,                       )     Case No. 5:18-cv-06147-BCW
                                                )
vs.                                             )
                                                )
NewMarket Pharmaceuticals, LLC,                 )
                                                )
               Defendant.
                                                )

                              JOINT STIPULATION TO EXTEND
                             TEMPORARY RESTRAINING ORDER

       Plaintiff VetBridge Product Development Subsidiary I (NM-OMP), LLC’s (“Plaintiff”) and

Defendant NewMarket Pharmaceuticals, LLC, by and through their respective counsel of record,

pursuant to Fed. R. Civ. P. 65(b)(2), hereby jointly stipulate, subject to the approval of the Court,

to extend the Temporary Restraining Order in this action until such time as the parties have

executed a definitive settlement agreement or thirty (30) days after the parties jointly notify the

Court that the execution of such an agreement is futile, whichever occurs first. In support of this

Stipulation, the parties state the following:

       1.      The Court entered a Temporary Restraining Order (“TRO”) in this action on

November 6, 2018 [Doc. 25], pursuant to the parties’ Agreed Stipulation [Doc. 24].

       2.      The TRO was subsequently extended by the Court on December 19, 2018 [Doc.

37], to March 18, 2019, pursuant to the parties’ Joint Stipulation to Extend Temporary Restraining

Order [Doc. 35], which was filed on that same date.




            Case 5:18-cv-06147-BCW Document 51 Filed 03/01/19 Page 1 of 2
       3.      The parties have reached a tentative settlement, subject to the execution of a

definitive settlement agreement, and are currently in the process of drafting that settlement

agreement in a form acceptable to both parties.

       4.      The continuation of the TRO in this case (i) until such time as the parties have

executed a definitive settlement agreement, or (ii) thirty (30) days after the parties jointly notify

the Court that the execution of such an agreement is futile, is a condition of the parties’ tentative

settlement and is necessary to preserve the status quo while the parties work diligently to draft and

enter into a definitive settlement agreement.

       5.      A proposed Order is being submitted concurrently herewith for the Court’s

convenience.

Stipulated to by,

LEWIS BRISBOIS BISGAARD & SMITH LLP                    STINSON LEONARD STREET LLP

BY: /s/ Greer S. Lang
Greer S. Lang       MO #40107                          BY: /s/ Brett A. Shanks
4600 Madison Ave., Ste. 700                            Brett A. Shanks, MO #67749
Kansas City, MO 64112                                  1201 Walnut Street, Suite 2900
Phone: 816.299.4244                                    Kansas City, MO 64105
Fax: 816.492.4245                                      Telephone: 816-691-2736
Greer.Lang@lewisbrisbois.com                           Facsimile: 816-412-8123
                                                       brett.shanks@stinson.com
LATHROP GAGE LLP
Brian W. Fields      MO #45704 2345                    CADWALADER, WICKERSHAM & TAFT
Grand Boulevard, Suite 2200 Kansas City,               LLP
Missouri 64108-2618 Phone: 816.292.2000                BY: /s/ Robert M. Pollaro
Fax: 816.292.2001                                      Robert M. Pollaro, admitted pro hac vice
bfields@lathropgage.com                                200 Liberty Street
                                                       New York, NY 10281
Attorneys for Plaintiff                                Telephone: 212-504-6484
                                                       Facsimile: 212-504-6666
                                                       robert.pollaro@cwt.com

                                                       Attorneys for Defendant




                                        2
            Case 5:18-cv-06147-BCW Document 51 Filed 03/01/19 Page 2 of 2
